Henderson, J.,
delivered the opinion of the Court.
This is an application for leave to appeal from a refusal of a writ of habeas corpus. The applicant was convicted of murder in the first degree and sentenced to life imprisonment in 1945. This is his second application for appeal. 190 Md. 746, 60 A. 2d 527; certiorari denied Goodman v. Swenson, 335 U. S. 847, 69 S. Ct. 58, 93 L. Ed. 397; Id., 337 U. S. 933, 69 S. Ct. 1488, 93 L. Ed. 1740. The present application is only a rehash of his previous contentions, and contains no new allegations worthy of note.

Application denied, with costs.